            Case 2:20-cv-03476-ER Document 10 Filed 10/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JFM CATERERS, INC. DBA                        :
GRASSHOPPERS EVENTS &                         :      CIVIL ACTION NO. 20-CV-03476
GOURMET CATERING                              :
                                              :
                          PLAINTIFF,          :
                                              :
       V.                                     :
                                              :
WESTCHESTER SURPLUS LINES                     :
INSURANCE COMPANY                             :
                                              :
                                              :
                                              :
                       DEFENDANT              :
                                              :      JURY TRIAL DEMANDED

                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       IT IS HEREBY STIPULATED AND AGREED, by and between undersigned counsel for

Plaintiff, JFM Caterers, Inc. DBA Grasshoppers Events & Gourmet Catering, (“Plaintiff”), and

Defendant, Westchester Surplus Lines Insurance Company, (“Defendant”), that Plaintiff’s claims

against Defendant shall be dismissed without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

with each party to bear their own attorney’s fees and costs.



                                              ANAPOL WEISS


                                      BY:     /s/ Gregory S. Spizer____
                                              Gregory S. Spizer, Esquire
                                              One Logan Square
                                              130 N. 18th Street, Suite 1600
                                              Philadelphia, PA 19103
                                              215-790-4578
                                              gspizer@anapolweiss.com
                                              Counsel for Plaintiff
         Case 2:20-cv-03476-ER Document 10 Filed 10/20/20 Page 2 of 2




                                    COZEN & O’CONNOR


                              BY:   /s/ Eric D. Freed_______
                                    Eric D. Freed, Esquire
                                    One Liberty Place
                                    1650 Market Street, Suite 2800
                                    Philadelphia, PA 19103
                                    215-665-3724
                                    efreed@cozen.com
                                    Counsel for Defendant

Dated: 10/20/2020


                              APPROVED BY THE COURT;

                              /s/ Eduardo C. Robreno___________
                              EDUARDO C. ROBRENO, J.
